Order of the Supreme Court, New York County, entered June 14, 1977, insofar as it denied defendant’s request for an order striking certain of plaintiff’s interrogatories and denied a protective order prohibiting the right to depose a nonparty witness, unanimously modified, on the facts, by striking plaintiff’s Interrogatories Nos. 6 through 8, 11 through 14, 32(b) and (c), and 37(b) and (c), and otherwise affirmed, without costs or disbursements. Items Nos. 6, 7, 8, 11, 12 and 13 do not have any material bearing on plaintiff’s causes of action for breach of the alleged oral agreement for commission compensation or for wrongful discharge. Plaintiff has withdrawn Item No. 14. Items Nos. 32(b) and (c) and 37(b) and (c) are unduly *961broad and burdensome, and also do not have a bearing on plaintiffs causes of action, and in addition are adequately covered in Interrogatories Nos. 26 and 27. There are special circumstances for the deposition of the nonparty witness, as set out in plaintiffs affidavit (Villano v Conde Nast Pub., 46 AD2d 118). Concur—Murphy, P. J., Birns, Fein, Lane and Lynch, JJ.